Citation Nr: 1745947	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for major depressive disorder in excess of 30 percent from October 26, 2009 and in excess of 70 percent from November 22, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2013, June 2014, and April 2015, the Board remanded the case for additional development, and in the April 2015 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for major depressive disorder prior to August 26, 2008 and granted a rating disability of 50 percent from that date until October 16, 2009, remanding the claim for further development of evidence after October 16, 2009.  In a June 2016 decision, the Board again remanded the claim for a disability rating in excess of 30 percent from October 16, 2009.  In a December 2016 rating decision issued from the appeals management center, the Veteran was granted a rating of 70 percent for major depressive disorder from November 22, 2016.  The RO has completed the requested development and the case has been returned to the Board for appellate review.  

In a February 2017 rating decision, the Veteran was also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective May 1, 2007.  This decision constitutes a full grant of that particular benefit, and therefore the issue of entitlement to a TDIU is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 16, 2009 to November 22, 2016, the Veteran's service-connected depression was manifested by psychiatric symptoms such as sleep impairment, difficulty concentrating, irritability, anger management issues, memory impairment, and difficulty maintaining social relationships, causing occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, or total occupational and social impairment.  

2.  From November 22, 2016, the Veteran's service-connected depression was manifested by psychiatric symptoms such as sleep impairment, difficulty concentrating, irritability, anger management issues, memory impairment, and difficulty maintaining social relationships, causing occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From October 16, 2009 to November 22, 2016 the criteria for an increased evaluation for depression of 50 percent, but no higher, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).  

2.  From November 22, 2016, the criteria for an increased evaluation for depression in excess of 70 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in a November 2007 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran has received letters throughout the appeal period pertaining to additional development assistance and the increased rating claim for depression.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, Social Security Administration records, private treatment records, and the Veteran's own contentions along with his representative's written argument.  In response to the June 2016 Board remand, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to his depression.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Depression 

Upon review of the medical evidence of record, the Board finds that a disability rating of 50 percent from October 16, 2009 to November 22, 2016 for depression is warranted; however a rating in excess of 70 percent from November 22, 2016 is not warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

However, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO first certified the Veteran's appeal to the Board in December 2009, which is prior to August 4, 2014.  Thus, the version of 38 C.F.R. § 4.125 conforming to the DSM-IV is applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of both the DSM-IV and DSM-5 in adjudicating the current Veteran's depression claim, in order to provide the Veteran with every benefit of the doubt.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs; including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 50 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with reduced reliability and productivity.  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of the Veteran's award (October 17, 2007) when his depression has been more severe than at others.  Id.

The Veteran's service-connected depression is currently assigned a 30 percent evaluation from October 16, 2009, and 70 percent from November 22, 2016 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran filed a notice of disagreement with the initial 30 percent rating applied to the entire appeal period in the January 2008 rating decision.  Since that time, there have been several rating decisions resulting in the Veteran's current level of evaluation for depression.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the current 50 percent evaluation for depression from October 16, 2009 to November 22, 2016 is appropriate under Diagnostic Code 9434, and a rating in excess of 70 percent is not appropriate from November 22, 2016.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected depression is manifested by psychiatric symptoms causing occupational and social impairment with reduced reliability and productivity which are indicative of the 50 percent rating criteria prior to November 22, 2016, and indicative of the 70 percent rating from that date.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 50 percent criteria and 70 percent criteria for the relevant time periods under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 50 percent rating or 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran; VA treatment records; and VA examinations dated in October 2009, September 2015, and November 2016.  

At the VA psychiatric examination in October 2009, the examiner assigned a GAF score of 50 and diagnosed depression.  As mentioned above, GAF scores in the range of 41 to 50 indicate serious symptoms, but are utilized in addition to the other evidence of record to assign a disability rating of 50 percent for psychological disorders.  The Veteran reported being overly irritable and hypervigilant with anhedonia, insomnia, fatigue, and feelings of hopelessness and emotional detachment.  The examiner noted that the Veteran was casually dressed with an appropriate affect during the examination.  The Veteran reported his wife has to remind him to maintain his personal hygiene but the examiner reported no problems maintaining the activities of daily living.  The Veteran denied panic attacks, suicidal or homicidal ideations.  The examiner reported the Veteran's recent memory as normal but his remote memory as moderately impaired.  The examiner felt that the Veteran's depression was intertwined with posttraumatic stress disorder but was not indicative of total occupational and social impairment but there were deficiencies in thinking, although not in judgment, as the Veteran was reported to be pessimistic and always expecting the worst outcomes.  

Until the November 22, 2016 date when the RO assigned a 70 percent rating evaluation for the Veteran's depression, the symptoms are similar to those described in the October 2009 VA psychiatric examination.  As such, the rating of 50 percent assigned from August 26, 2008 to October 16, 2009 should continue until November 22, 2016.  

In mental health notes in 2010, the Veteran's GAF scores remained in the range from 40 to mid-50s.  In February and April 2010, a treatment provider assigned a score of 46, while in October 2010; a treatment provider assigned a GAF score of 52.  There were no suicidal ideations reported throughout this period.  The Veteran generally reported to appointments adequately dressed and groomed.  The treatment providers noted the Veteran's concern over ongoing marital tensions and ultimately a divorce from his wife in 2013.  The Veteran repeatedly reported complaints of irritability, insomnia, depressed mood, memory impairment, and having little energy.  The Veteran reported spending time with his cats and sometimes volunteering with a group to spay feral cats.

In May 2015, a VA treatment provider felt the Veteran's symptoms warranted additional neurological testing due to what he found as moderate to severe memory issues and a severely impaired attention index.  There were no reported suicidal or homicidal ideations.  

The Veteran often refers to being unable to complete tasks due to his memory problems.  In July 2015 the Veteran underwent the referenced neuropsychological evaluation to address possible cognitive problems.  The examiner noted the Veteran was casually dressed at the appointment but poorly groomed.  The Veteran denied suicidal or homicidal ideations and had a depressed mood.  The Veteran explained he was using electronic bill pay for his regular bills because otherwise he would forget to pay them.  His daughter in law came to clean the house because he does not clean the house.  It was unclear if this was due to his disabilities or because he chose not to clean.  The Veteran reported he stays in his garage all day watching the news with a couple of fans running and relayed a story regarding losing his phone to demonstrate his memory impairments.  The examiner concluded that while the results showed severe impairments and he referred the Veteran to a neurologist, the examiner stated that the "validity" of the test results were "dubious" due to inconsistencies in the Veteran's responses to portions of the examination.  

The Veteran regularly claims that he has trouble completing tasks, that his memory is impaired and that he gets lost easily, for example while driving.  However, documents submitted are inconsistent with much of what the Veteran claims.  The Veteran has submitted numerous detailed letters and emails in response to VA decisions and requests for information.  In an October 27, 2015 handwritten letter, the Veteran said he forgets the names of his grandchildren, he forgets to shower, forgets where he is going and what times it is, he steals plastic birds from the neighbors' yards, he gets "delusional all the time," and he has panic attacks daily, as well as stating that the examiner in July 2015 informed him he should not be driving.  Additionally, in a March 2014 letter, the Veteran stated that his son drove him because his medications make him dizzy.  However an examiner in September 2015 noted that the Veteran had driven himself to the appointment, which was over 30 miles from the Veteran's home.  In the same March 2014 letter, the Veteran says his son was dealing with his bills, he has daily panic attacks, and he has not completed a task in years.  The Veteran also makes detailed responses to the rating decisions, outlining specific evidence which he believed was not included in the decision making process and the supplemental statement of the case, prompting the RO to issue a response in November 2015.  

At a September 2015 VA examination, the examiner chose the descriptive category corresponding to the 50 percent rating disability for the Veteran's depression.  The Veteran reported he was now divorced and living alone with his cats where he sits at home all day in his garage with fans running while watching the news.  The Veteran claimed to have panic attacks and anxiety daily.  The examiner noted that the Veteran claimed forgetfulness but was accurate about describing the things he claimed to have forgotten and had good recall specifically with reference to his service-connected conditions.  The examiner also noted that the Veteran's descriptions of his ongoing issues were a "carbon copy" of previous stories recorded in appointment records; what the examiner called a "mismatch between subjective narrative and objective findings."  

At a November 2015 appointment, the provider noted that the Veteran had stained clothing and seemed "less attentive to hygiene and ADLs."  The Veteran reported his kids were concerned about him not cleaning his home or changing his bed sheets.  The examiner noted the Veteran had a depressed mood, and he claimed increasing memory loss and confusion although still compliant with medications and with judgment intact.  

The Veteran underwent a brain MRI in December 2015; the results did not prompt any alert by the examiner.  

During 2016 the Veteran continued to report no suicidal or homicidal ideations at his appointments.  At appointments in February 2016, May 2016, and August 2016, the Veteran had no psychosis and was compliant with his medications.  The examiners reported the Veteran had a depressed mood, insomnia, and irritability, with no gross motor tics or tremors.  

In summary, consideration of the above psychiatric symptoms and circumstances reflects occupational and social impairment with reduced reliability and productivity that is indicative of a 50 percent rating until November 22, 2016.  See 38 C.F.R. § 4.130.  

However, the Veteran does not meet the criteria for a higher 70 percent evaluation for his service-connected depression prior to November 22, 2016.  38 C.F.R. § 4.7.  That is, the medical and lay evidence of record is not indicative of someone with psychiatric symptomatology causing occupational and social impairment, with deficiencies in most areas, which is required for the 70 percent rating.  38 C.F.R. § 4.130.  

The Veteran is now divorced and reports that he tends to avoid socializing, although his doctors have suggested ways of increasing his social activities.  The Veteran appears to have a good relationship with his children, and grandchildren.  His daughter in law cleans his house at times, and his son helps him with finances and other chores.  Prior to November 22, 2016, with few exceptions, the Veteran generally reported to his medical appointments in a state of good personal hygiene and alert.  He has not reported suicidal or homicidal ideation.  His judgment and abstract thinking capabilities are not impaired.  The Veteran reports some memory impairment with reference to daily activities in that he must make a to-do list but he often forgets things like showering or navigational directions.  The Veteran writes detailed letters in reply to VA decisions.  The Veteran's lay statements often conflict with some reports from examiners during the same time period as explained above.  In short, the medical or lay evidence of record reveals the Veteran's symptoms prior to November 22, 2016 more closely match the 50 percent disability rating for depression.  

With regard to occupational impairment, the Veteran retired from a career in law enforcement several years ago from which he receives retirement pay.  The examiners have noted that his depression during the period prior to November 22, 2016 could cause some occupational impairment, for example being tired or lacking focus and concentration.  

Accordingly, the Board finds that the evidence supports an increased disability rating of 50 percent, but no higher, for the Veteran's service-connected depression prior to November 22, 2016.  38 C.F.R. § 4.3, 4.130.

With reference to the Veteran's service-connected depression after November 22, 2016, the Board finds that a rating in excess of the current 70 percent is not warranted under Diagnostic Code 9434.  38 C.F.R. § 4.7.  That is, the Veteran's service-connected depression is manifested by psychiatric symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  See again Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The evidence of record supports a 70 percent rating for depression for the period after November 22, 2016.  In making this determination, the Board has reviewed both the medical and lay evidence of record, including the lay statements from the Veteran; VA treatment records; and VA examination dated November 22, 2016.  

The Veteran stated at the VA examination in November 2016 that he does not drive, his son drives and has also arranged for the Veteran's bills to be on auto payment.  The Veteran reported to the appointment adequately groomed in casual attire using a rolling walker.  He was alert and oriented but could not state the current year or the year of his own birth.  Other symptoms reported by the examiner include depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, a flattened affect, circumstantial speech, disturbances of mood, difficulty in establishing and maintaining effective work and social relationships or adapting to stressful situations, and neglect of personal hygiene and appearance.  The examiner concluded that the Veteran's depression could impact his work due to fatigue, insomnia, low energy, depressed mood, poor focus or concentration, and impaired memory could make it difficult for the Veteran to follow complex or simple instructions or to learn new tasks or procedures.  The examiner chose the rating description box which mirrors the 50 percent rating disability for depression for the Veteran at this examination.  

A January 2017 treatment note indicates the Veteran still lived alone with his kids nearby and he continued to be on medication for his depression and mood.  

However, the evidence of record does not support a 100 percent disability rating for the Veteran's service-connected depression as the record does not show symptomatology consistent with total occupational and social impairment.  In this regard, the records show that he has never been hospitalized for symptoms or actions related to his depression.  He has maintained social contacts, although limited to close family.  He has consistently denied suicidal or homicidal ideations and there is no indication of a history of suicide attempts or being a danger to others.  There is no competent medical evidence of persistent delusions or hallucinations, although inconsistent with what the Veteran has purported, for example in the October 27, 2015 letter when he wrote he was "delusional all the time."  

In light of the foregoing, the Board concludes that the evidence does not show total occupational and social impairment since November 22, 2016.  Accordingly, a disability evaluation in excess of 70 percent from November 22, 2016 is denied. 


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating for major depressive disorder of 50 percent, but no higher is granted from October 16, 2009 to November 22, 2016.  

Entitlement to a disability rating for major depressive disorder in excess of 70 from November 22, 2016 is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


